Reasons for Allowance
Claims 16-35 are allowed.
The following is an examiner' s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 16, a compound having the formula (I):  
    PNG
    media_image1.png
    108
    229
    media_image1.png
    Greyscale
. where n is between 10 and 2,000 and A comprises at least one repeat unit having the formula (U1) or (U2): 
    PNG
    media_image2.png
    127
    297
    media_image2.png
    Greyscale
 where at least one of B1 and B2 has the formula 
    PNG
    media_image3.png
    128
    178
    media_image3.png
    Greyscale
.
Claims 17-25, 27-35 depend from claim 16 and therefore contain the limitations of claim 16.
Claim 26 recites a compound having the formula (I):  
    PNG
    media_image1.png
    108
    229
    media_image1.png
    Greyscale
. Where n is between 10 and 2,000 and A comprises at least one repeat unit having the formula 
    PNG
    media_image2.png
    127
    297
    media_image2.png
    Greyscale
 where at least one of B1 and B2 have the formula 
    PNG
    media_image4.png
    85
    206
    media_image4.png
    Greyscale
.
Relevant prior art includes Swanson, Macromolecules, 2010, 43, 6135–6141, Dickie (US 4,687,812), Costanzo (US 2010/0099798), Kennedy (US 10,280,130), Chino (US 2002/0086952).
Swanson teaches diene polymers which have furan terminated polymers:
    PNG
    media_image5.png
    54
    199
    media_image5.png
    Greyscale
. The polymers of Swanson fall outside the scope of the instant claims which require at least one end group to have two furan rings present. Swanson fails to provide any motivation to use more than one furan ring per polymer terminus.
Dickie teaches polymers which are modified with a furan group (claim 12). The polymers of Dickie fall outside the scope of the instant claims which require at least one end group to have two furan rings present. Dickie fails to provide any motivation to use more than one furan ring per polymer terminus.
Costanzo teaches diene polymers which have furan terminated polymers: 
    PNG
    media_image6.png
    63
    461
    media_image6.png
    Greyscale
. The polymers of Costanzo fall outside the scope of the instant claims which require at least one end group to have 
Kennedy teaches diene polymers which have furan containing polymers: 
    PNG
    media_image7.png
    106
    286
    media_image7.png
    Greyscale
. The polymers of Kennedy fall outside the scope of the instant claims which require at least one end group to have two furan rings present. Kennedy fails to provide any motivation to use more than one furan ring per polymer terminus, but instead teaches the furan group is present terminating side chains off the main polymer.
Chino teaches diene polymers which have furan containing polymers: 
    PNG
    media_image8.png
    104
    174
    media_image8.png
    Greyscale
. The polymers of Chino fall outside the scope of the instant claims which require at least one end group to have two furan rings present. Chino fails to provide any motivation to use more than one furan ring per polymer terminus, but instead teaches the furan group is present terminating side chains off the main polymer.
Because the compounds of formula (I) and (IV) of claims 16 and 26 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347.  The examiner can normally be reached on Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764